   

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TRANSCRIPT DESIGNATION AND ORDERING FORM

 

 

 

 

18-56273 3:16-cv-00492-L-W VG
U.S. COURT OF APPEALS CASE NUMBER U.S. DlSTRlCT COURT CASE NUMBER
Joanne Farrell, et al. v. Bank of America, N.A. September 25 , 2018
SHORT CASE TlTLE DATE NOT{CE OF APPEAL FlLED BY CLERK OF D|STR|CT
COURT

 

SECTlGN A ' To BE coMPLETED BY FARTY oRDERtNG TRANSCR|PT

couRT REPORTER/
HEARlNG DATE MAG]STRATE JUDGE PROCEEDlNGS

I:] VoirDire \:l Openlng Statements I:] Settlementlnstructions l:l Closing Arguments m Jurylnstructions
|___\ Pre-Tria|Proceedings Other(Please Specify) FinalApprovalHearing/ Tr at ECF Doc. 124
l:] VoirDire l:| Opening Statements I:I 5ett|ementlnstructions I:| Closing Arguments 13 Jurylnstructions
I:l Pre-TrialProceedings l:] Other(PleaseSpecify)

m VoirDire I:] Opening Statements \:\ Settlementlnstructlons \:\ Closing Arguments l:] .lurylnstructions
l:| Pre-Tria|Proceedings I:] Other(PleaseSpecify)

[:I VoirDire [:I Opening Statements I:] Settlement instructions [:] Closing Arguments I___] Jurylnstructions
[:] Pre-TrialProceedings g Other(PleaseSpecify)

I:] VoirDire [:| Opening Statements l:l Settlernent instructions |:| Closing Arguments g ,lurylnstructions
[:] Pre-Tria|Proceedings [:] Other(P|easeSpecify)

m VoirDire [:] Opening Statements \:\ Settlement instructions [:I Closing Arguments \:\ lurylnstructions
\:\ Pre-Tria|Proceedings \:I Other(Please Specify)

6/18/2018 Chari L. Bowery/MJL

 

 

 

 

 

ATTAcH ADomoNAL PAGE FoR oEslGNATioNs, IF NEcEssARY
|:] l do not intend to designate any portion of the transcript and Wil| notify all counsel of this intention.

As retained counsel (or litigant in pro per)l l request a copy of the transcript and guarantee payment to the reporter of the cost thereof upon demand.
l further agree to pay for Work done prior to cancellation of this order.

As appointed counse|, l certify that an appropriate order authorizing preparation of the transcript at the expense of the United States has been, or
within five (5) days hereof, Wi|l be obtained and delivered to the reporter. l agree to recommend payment for Work done prior to cancellation of this
order.

 

NA|\/|E, ADDRESS AND TELEPHONE NUMBER: DATE TRANSCRIPT ORDERED: Octobel- 18 , 2018

Tirnothy R. Hanigan

21550 Oxnard St., Suite 760
Woodland Hills, CA 91367
(818) 8 83~5 644 s/T`unothy R. Hanigau

SlGNATURE
A`l`l'ORN EY/PRO PER L|TlGANT

 

 

TH|S FORM IS D|VIDED lNTO FlVE (5) PARTS. lT SHOULD BE USED TO COMPLY W|TH THE FEDERAL
RULES OF APPELLATE PROCEDURE AND THE LOCAL RULES OF THE U.S. COURT OF APPEALS FOR
THE NlNTH ClRCUlT REGARD|NG THE DES|GNAT|ON AND ORDERlNG OF COURT REPORTERS'
TRANSCR|PTS.

PLEASE NOTE THE SPEC|F|C lNSTRUCT|ONS BELOW. |F THERE ARE FURTHER QUEST|ONS, CONTACT
THE CLERK'S GFFlCE, U.S. D|STR|CT COURT AT (619) 557-6368

SPECIF|C |NSTRUCTIONS FOR ATTORNEYS/PRO PER LITIGANTS

Pick up form from District Court Clerk‘s Oftice When filing the notice of appeal.

Complete Section A. P|ace additional designations on blank paper, if needed.

Send Copy One to District Court.

Send Copy Fourto opposing counsel. Make additional photocopies, if necessary

Send Copy Two and Copy Three to court reporter. Contact court reporter to make further arrangements for payment
Continue to monitor progress of transcript preparation

9’.”":’>$*’!\’._‘

 

TRANSCRIPT DESIGNATION AND ORDERING FORM
A-9 (08/97) cA9-036no/01/32) coPY oNE

Case 3:16-cv-OO492-L-WVG Document 147 Filed 10/18/18 PagelD.2544 PageZofS

Appe|lant Amy Co||ins designates the transcript from the Fina| Approval Hearing on June 18, 2018, Which
is already transcribed at ECF Doc. 124.

Case 3:16-cv-OO492-L-WVG Document 147 Filed 10/18/18 PagelD.2545 PageSofS

Certif"lcate of Service

The undersigned certifies that today he filed the foregoing Transcript
Designation on ECF Which Will send electronic notification to all attorneys registered

for ECF-filing

DATED: Cotober 18, 2018

/S/ Tz'moz‘hy R. Hanigan

 

